BatteE, J. Alfred Carr was indicted for murder in the first degree committed by killing Bill Civil, and was tried and convicted of that offense; and he appealed to this court. Appellant says that the trial court erred in permitting the State to peremptorily challenge two jurors after they had been examined and accepted as jurors in the case. But this was not error. It was lawful to do so. Allen v. State, 70 Ark. 337. He next complains of the court for admitting the testimony of a witness named Jim Wallace, in which he testified that appellant, at the time he was arrested, said that he expected to be arrested, and that if he killed Bill Civil he was drunk, and that one Cook advised him to submit to arrest and go with the sheriff, and assured him that he would be protected. The testimony was admissible as tending to show a confession. Appellant testified in his own behalf. He says that the court erred in permitting the prosecuting attorney to ask him “if' he had not been criminally intimate with one Emma Simms, and if he had not threatened to kill any man in that community that ever went to see her or had anything to say to her.” He answered in the negative. The question was proper on cross-examination, and if it was not it was not prejudicial. He insists that the court erred in refusing to instruct the jury as follows; “3. The jury is instructed that in cases depending on circumstantial evidence every circumstance in the chain of circumstances, necessary to convict the defendant, must be established beyond a reasonable doubt and to a moral certainty, and each circumstance must be consistent with all the other facts and circumstances proved, and all, when taken together^ must be consistent with the guilt of the defendant, and inconsistent with any other reasonable hypothesis; and unless you so find, you should acquit the defendant. “4. The jury is instructed that in cases depending on circumstantial evidence each circumstance in the inculpatory evidence must be consistent with the truth of the fact to be proved— that is, the guilt of the defendant — and consistent with the truth and human probability; and unless you so find you should acquit the defendant.” In this there was no error. The court properly instructed the jury in that respect, as follows: “The jury are instructed that in cases depending on circumstantial evidence it is necessary that all the circumstances taken together must convince the jury beyond a reasonable doubt of the defendant’s guilt; and if after a mature consideration of all the circumstances the jury has a reasonable doubt, they should acquit.” Lackey v. State, 67 Ark. 416. The evidence was sufficient to sustain the verdict of the jury. Judgment affirmed.